 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ALLEN THOMPSON,                             No. 2:17-cv-0996 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    DAVID BAUGHMAN, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On October 11, 2018,

19   petitioner filed a request for a sixty-day extension of time to file an amended petition. ECF No.

20   24. In support of this request, petitioner asserts that his current housing situation allows him only

21   limited access to the law library. See id.

22          Good cause appearing, IT IS HEREBY ORDERED that:

23          1. Petitioner’s request for a sixty-day extension of time (ECF No. 24) is GRANTED; and

24          2. Petitioner shall file an amended petition within sixty days from the date of this order.

25   DATED: October 17, 2018

26

27

28
